DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 7/21/2021 has been entered.  Claims 3-5 have been canceled.  Claims 1, 2 and 6-20 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Terminal Disclaimer
The terminal disclaimer filed on 7/21/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent issuing on U.S. Patent Application No. 16/412477 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Objections
Applicant is advised that should claim 11 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 103
Claims 1-2 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (US2013/0284244), for the reasons recited in the prior office action and restated below, wherein it is again noted that Kato clearly discloses that the conductive adhesive composition utilized to fill the openings in the conductive metal mesh layer may comprise a tackifier (e.g. .
As discussed in the prior office action, Kato discloses a transparent conductive film comprising a conductive adhesive layer (1) present in openings of a conductive metal mesh layer (2) provided on at least one surface of a transparent base material (3), wherein the conductive adhesive layer (1) may be filled and formed in the openings to extend beyond the surface of the conductive metal mesh layer (2) such that an upper part of the conductive metal mesh layer (2) is hidden as shown in Fig. 3; and the conductive adhesive layer (1) has excellent adhesiveness and is able to manufacture an electronic device by a lamination process, such as by sticking the transparent conductive film to a surface of a photoelectric conversion layer/semiconductor layer of an electronic device (Abstract; Paragraphs 0104-0108 and 0114).  Kato discloses that the conductive adhesive layer (1) is formed from a conductive adhesive composition comprising (A) a water-soluble vinyl polymer, such as a polyvinylpyrrolidone resin (Paragraphs 0054 and 0058); prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
With regards to instant claim 2, Kato discloses that examples of a material for forming the conductive metal mesh layer include metals and alloys, including those as recited in Paragraphs 0039-0040, preferably metals including gold, silver, copper, and platinum from the viewpoints of low corrosiveness and high conductivity, and although Kato does not specifically Pt<CTEAu<CTECu<CTEAg), the use of a metal of lower CTE for the metal mesh layer (e.g. Pt or Au) than that of the metal powder (e.g. Cu or Ag) would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 7-10 and 15-18, as noted above, Kato discloses that the thickness of the conductive metal mesh layer (2) is 20nm to 100µm, preferably 30 to 200nm, and the thickness of the conductive adhesive layer (1) is preferably 5 to 10,000 nm and more preferably 30 to 3,000nm, and given that the conductive adhesive layer (1) is formed from a conductive adhesive composition that can include metal powder such that the metal powder is contained within the thickness of the conductive adhesive layer (1), an average particle size within the thickness range(s) disclosed by Kato would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention.  Hence, given that the thickness ranges disclosed by Kato overlap the claimed average primary particle size as recited in instant claims 7-8, the teachings of Kato render the claimed particle size range obvious to one prima facie
With regards to instant claims 11-12, as noted above, Kato discloses that the conductive adhesive layer (1) may extend beyond the surface of the conductive metal mesh layer (2) and has excellent adhesiveness and/or “sticking” properties (Entire document, particularly, Abstract; Paragraph 0001, Examples) such that the extended portion of the adhesive layer reads upon the claimed tack layer having tackiness and being laminated with the electroconductive joining layer as recited in instant claim 1.  Further, as noted above, Kato also discloses that the adhesive composition comprises a water-soluble polyhydric alcohol as organic additive (B), such as diglycerin and polyglycerin reading upon the claimed polyglycerin of instant claims 11-12 and hence rendering instant claims 11-12 obvious over the teachings of Kato given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 13-14, as noted above, Kato discloses that examples of a material for forming the conductive metal mesh layer include metals and alloys, including those as recited in Paragraphs 0039-0040, with example metals including nickel and tungsten, and example alloys including stainless steel, and given that the CTEs of these metals and/or metal alloys differ as with the preferred metals noted above, the selection of any of the metals disclosed by Kato for the conductive metal mesh layer in combination with any of these metals disclosed by Kato for the metal powder or metal “fine” particles in the conductive adhesive composition, particularly silver as a preferred metal from the standpoint of low corrosiveness and high conductivity as disclosed by Kato (and has a higher CTE than Au, Cu, and Pt, as well as Ni, W, and stainless steel), would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention and would render the claimed invention as prima facie obviousness to simply substitute one known element for another to obtain predictable results.
Claims 1-2, 6-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Terada (US2011/0065217).  Terada discloses a pressure-sensitive adhesive sheet for producing a semiconductor device, particularly for a dicing tape for wafer processing, comprising a pressure-sensitive adhesive layer (3, 23, 33) provided on a supporting base film (1) containing conductive fibers (5) woven in a known manner, preferably in a mesh type weaving pattern, with an aperture or opening area of 10 to 90%, wherein the conductive fibers (5) may be metallic fibers such as nickel fibers (Abstract, Paragraphs 0066-0070, 0115, and 0132); and wherein conductive particles (25), such as metal particles, are dispersed in the pressure-sensitive adhesive layer to provide conductivity in any direction within the surface, in the thickness direction, and the like (Paragraphs 0014-0015, 0093-0096, 0117-0121, 0132, and 0139-0142).  Terada discloses that the pressure-sensitive adhesive layer (3) is buried into the conductive mesh of the base film (1), wherein some embodiments may comprise a portion of the conductive fibers (5) constituting the base film (1) exposed on the surface of the pressure-sensitive adhesion layer (3) as described in the first and third embodiments; and the pressure-sensitive adhesive sheet may be produced by forming the conductive pressure-sensitive adhesive layer on a separator and then laminating these onto the base film and applying a predetermined pressing force to press the pressure-sensitive adhesive layer into the base film, e.g. so that a portion of the conductive fibers may be exposed from the surface, or by coating the pressure sensitive adhesive layer directly onto the surface of the base film by applying a pressure-sensitive adhesive solution with sufficient fluidity to flow into the base film; wherein one or two or more layers of the pressure-sensitive adhesive layer may be laminated (Entire document, particularly Paragraphs 0073-0074, prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
 With regards to instant claim 2, although Terada does not specifically limit the mesh layer of conductive fibers to one having a thermal expansion coefficient smaller than that of the prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success, and thus the claimed invention as broadly recited in instant claim 2 would have been obvious over the teachings of Terada.
With regards to instant claim 6, it is noted that the claimed “is thermally decomposed by heating at the time of joining”, “are sintered” and “are joined” limitations constitute intended end use of the instantly claimed joining film and although Terada does not specifically recite that the pressure-sensitive adhesive layer is thermally decomposed and that the conductive particles, which as noted above may be silver nanoparticles, are sintered at the time of joining to thereby join the semiconductor element and the substrate, given that the organic components of the pressure-sensitive adhesive sheet taught by Terada is capable of being thermally decomposed by heating and the conductive metal particles are capable of being sintered upon heating, the Examiner takes the position that the invention taught by Terada renders the claimed invention obvious to one having ordinary skill in the art.
With regards to instant claims 7-10 and 17-18, as noted above, Terada discloses that the metal particles as the conductive particles may have a particle diameter of 100 microns or less, preferably 1 nm to 100 microns, and especially preferably 10nm to 50 microns, thereby fully encompassing the claimed average primary particle size range of instant claims 7 and 8, and 
With regards to instant claims 11-12, Terada discloses that the pressure-sensitive adhesive composition forming the pressure-sensitive adhesive layer reading upon the claimed tack layer may include a photopolymerization initiator such as an acylphosphinoxide (Paragraphs 0089-0091) reading upon the broadly claimed phosphines, and given that instant claims 11-12 do not require the tack layer to consist of the claimed components, the invention taught by Terada renders the claimed invention as recited in instant claims 11-12 obvious given that it is prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
With regards to instant claims 13-14, as noted above, the fibers of the mesh layer forming the base film may be nickel fibers thereby reading upon the claimed nickel mesh and hence the claimed invention as recited in instant claims 13-14 would have been obvious over the teachings of Terada.
With regards to instant claims 19-20, in addition to the teachings above in terms of instant claims 1-2, respectively, Terada also discloses an embodiment wherein the coated (or filled) mesh base film (1), reading upon the claimed electroconductive joining layer of the .
Response to Arguments
Applicant's response filed 7/21/2021 has overcome the objection to the Abstract, the rejection under 35 U.S.C. 112, the obviousness double patenting rejection over copending Application No. 16/412477, and all of the prior art rejections except the obviousness rejection based upon Kato as restated above, and hence the objection and rejections as recited in paragraphs 2-10 and 17-19 of the prior office action have been withdrawn.  With regards to the obviousness rejection over Kato, the Applicant acknowledges that Kato discloses a conductive layer 1 including a mesh material 2 impregnated with a conductive adhesive but argues that as discussed in paragraphs 0049-0050 of Kato, the conductive paste includes a conductive organic polymer compound that provides its conductive properties, and that allegedly contrary to the position taken in the prior office action, Kato allegedly “does not disclose metal particles, let alone metal particles contained in a paste or dispersed throughout a thickness of the conductive layer” (see the paragraph bridging pages 10-11 of the response filed 7/21/2021).  However, the Examiner respectfully disagrees and notes that although Kato does disclose that the conductive 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        October 20, 2021